Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Examiner notes that an English translation is not included for the foreign priority claim.
This action is in response to filings received on 10/20/2020.
Claim 1 being independent and claims 2-8 dependent.
Claims 1-8 are currently pending and have been examined.

Claim Objections
Claims 1-8 are objected to because of the following informalities:  The claims recite steps S1 - S6, S2.1 - S2.4, S3.1 - S3.2 and S4.1 - S4.2 which are not necessary and should be removed along with the language in the dependent claims which includes “subsequent to step …”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of selecting a target payment path from the plurality of selected payment paths without significantly more. 
Claim 1 recites:
Sl: constructing a directed graph according to a structure of a payment channel network, wherein, within the directed graph, a vertex is configured to represent a node participating in a transaction, an edge represents a payment channel, and the payment channel is configured to forward the transaction; wherein, attributes of the payment channel comprise a balance, bal(u,v), a base fee charge coefficient, base(u,v), and a proportional fee charge coefficient, slope(u,v); wherein, a weight of the edge represents a fee charge Fee generated by a payment amount flowing through a current payment channel; wherein, Fee = base(u,v) + slope(u,v) x p, indicates the fee charge for forwarding the transaction, and p indicates the payment amount on a payment path; wherein, the payment path is a path from a sender to a receiver and is formed by points in the directed graph, and one payment path comprises one or more payment channels;
S2: based on the payment channel network, generating an initial population, wherein, each individual within the initial population corresponds with k payment paths and the payment amount allocated on each payment path of the k payment paths; wherein, the payment amount is evenly distributed according to a total amount and represented as P1, P2, …Pk,
S3: taking a total fee charge of the k payment paths corresponding to the each individual as an adaptability, and selecting a parent based on the adaptability, wherein a fee charge of the each payment path is a sum of fee charges of all of the one or more payment channels comprised in the each payment path; 
S4: based on the adaptability, performing a cross operation and a mutation operation on the parent; SS: when a population converges or a number of iterations reaches a preset threshold, determining the total fee charge for the each individual in a last-generation population, and selecting an individual with a minimum total fee charge as an optimal solution under a current k value, wherein the optimal solution under the currently k value is a plurality of selected payment paths; and 
S6: selecting a target payment path from the plurality of selected payment paths.
Under the broadest reasonable interpretation, the claim recites the abstract idea of selecting a target payment path from the plurality of selected payment paths. Therefore, the claims fall under “Mental Processes” relating to a “concepts performed in the human mind (including an observation, evaluation, judgement, opinion)” and under “Mathematical concepts” relating to “mathematical formulas or equations” (see MPEP § 2106.04(a)(2), subsection I & III). 
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674. Because abstract ideas, laws of nature, and natural phenomenon "are the basic tools of scientific and technological work", the Supreme Court has expressed concern that monopolizing these tools by granting patent rights may impede innovation rather than promote it. See Alice Corp., 573 U.S. at 216, 110 USPQ2d at 1980; Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 (2012). Diehr, 450 U.S. at 187, 192 n.14, 209 USPQ at 10 n.14 (explaining that the process in Parker v. Flook was ineligible not because it contained a mathematical formula, but because it did not provide an application of the formula). See Diamond v. Diehr, 450 U.S. 175, 209 USPQ 1 (1981); Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972); Parker v. Flook, 437 U.S. 584, 198 USPQ 193 (1978).
The claim(s) does/do not include additional elements individually or in combination that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two. The claimed steps amount to no more than mere instructions to “apply” the exception in a technological environment. The claimed steps are recited at a high level of generality, and as disclosed in the specifications, are also well-known. Simply implementing an abstract idea in a technological environment is not a practical application of the abstract idea nor an inventive concept in Step 2B. 
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 
iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and 
vi. A Web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015).
The instant application relates to ii. Performing repetitive calculations. 
The limitations further narrow the abstract idea and do not improve the function of the computer but use the computer as a tool to perform the abstract idea. The claim is ineligible. 
The dependent claims 2-8 further narrow the abstract idea and do not provide any additional elements individually or in combination that amount to significantly more than the abstract idea. All the steps can be performed using a human mind with a pen and paper. There are no technological features, instead further narrowing the abstract idea using extra-solution activity. Applying the abstract in a technological environment to automate a business process is not an improvement to technology. At most, the claims recite an improvement to a business process, however, an improvement to a business process is still abstract. For the above reasoning, claims 1-8 are rejected under 35 USC 101.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481. The examiner can normally be reached Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.K./Examiner, Art Unit 3695                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        7/22/2022